652 So. 2d 1259 (1995)
Dianne SECOLA, Appellant,
v.
Jerry PHILLIPS and the Department of H.R.S., Appellees.
No. 94-3559.
District Court of Appeal of Florida, First District.
April 7, 1995.
*1260 Maureen Logue McGill, Pensacola, for appellant.
No appearance for appellees.
PER CURIAM.
Although we are sympathetic with appellant's contention that visitation between F.G., a dependent child, and her half-siblings would be in F.G.'s best interest, we are not aware of any statutory or other authority that would vest the trial court with jurisdiction to order such visitation. Accordingly, we affirm the order on appeal.
ERVIN, MINER and WOLF, JJ., concur.